Paddock, J.
delivered the opinion of the Court. — The Court are satisfied that the judgment of the Supreme Court, January term, 1824, affirming the judgment of the county court, and enter*366ing the sum of $23,80 as damages, instead of the judgment recovered in the county court, was incorrect.
Thompson, for plaintiff,
Jidams, for defendant.
The Court have no hesitation in saying that the record ought to be amended, if proper means can be provided, whereby the latent rights of Catlin can be saved ; and perhaps they cannot in any better way, than to permit the amendment under a rule, that the said Heman Lowry consent that the judgment of court, thus made to appear by the amended record, be vacated upon sufficient showing of the said Guy Catlin, on a rule which hereafter may be granted for that purpose.